Citation Nr: 1236300	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-37 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for a status post left foot crush injury.  

2.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 beyond January 31, 2009 for convalescence following surgery on September 26, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1989 to April 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted a 100 percent temporary total rating for a status post left foot crush injury effective September 26, 2008 based on surgical or other treatment necessitating convalescence, and assigned a 10 percent evaluation from February 1, 2009.  

The Veteran testified at September 2012 Board personal hearing in Washington, D.C. (Central Office).  The hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (2011).

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury." Id. at 430 (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state." Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  
38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 
11 Vet. App. at 430.

The RO granted a temporary total (100 percent) evaluation for a status post left foot crush injury based on postsurgical convalescence effective from September 26, 2008 to January 31, 2009.  Thereafter, a 10 percent evaluation was assigned for the service-connected status post left foot crush injury.  The Veteran contends that the temporary total evaluation should be extended beyond January 31, 2009 because he was unable to work at that time and continued to be treated for post-operative residuals subsequent to January 31, 2009 necessitating a second surgery in January 2010.  

Post-surgical treatment reports and letters from VA treating podiatrists dated in September 2012 describe continued treatment for post-operative residuals subsequent to January 31, 2009, to include the use of a Cam Walker for the immobilization of the joints in the left foot until March 6, 2009.  It was noted that a Cam Walker could be an appropriate substitute for a below-the-knee cast under the right circumstances.  Additionally, in an April 2009 letter, a VA podiatrist indicated that the Veteran was still having complications and pain in the foot that was disabling him from work.  The Veteran has testified that he was unable to return to work in January 2009 because he unable to wear steel-toed boots required by his employer.  Therefore, there is a possibility that the Veteran had complications from the September 26, 2008 left foot surgery, which may have continued beyond January 31, 2009.  The evidence of record, however, does not clearly describe the length of the Veteran's convalescent period following the September 26, 2008 surgery.  The Board finds, therefore, that a remand for a VA medical opinion is necessary to help assess the length of the Veteran's post-surgical convalescence, and referral to a Veterans Service Center Manager is necessary to determine whether further extension of the temporary total rating is warranted.  See 38 C.F.R. § 4.30.  

During a September 2012 Board hearing, the Veteran contends that he has three surgical scars secondary to September 2008 and January 2010 surgeries to the left foot which are tender.  He also reported having severe ulceration in the skin of the left foot subsequent his second surgery, and reported that this ulceration resulted in what he described as a hole in the foot.  The Veteran submitted a photograph showing an area of indentation of the skin of the left foot.  During the Veteran's September 2010 VA examination, the VA examiner identified the presence of one surgical scar on the left foot; however, the Veteran contends that he has three residual scars due to his two surgeries and the VA examiner did not clearly discuss the claimed residuals of post-surgical skin ulceration in the left foot.  Evaluations based on the Veteran's surgical scars have not yet been considered by the RO.  The Board finds that a remand for a new VA examination is needed to fully evaluate the Veteran's current disability picture, to include his surgical scars and any current residuals of post-surgical skin ulceration in the left foot.  See Allday v. Brown, 7 Vet. App. 517. 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   Thereafter, the RO/AMC should consider whether separate ratings based on the Veteran's surgical scars are warranted.

It appears, from the record, that the Veteran continues to receive treatment at the VA Medical Center in Richmond, Virginia.  The RO/AMC should obtain updated VA medical records on remand should associate them with the record.  
See 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

 Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any updated VA treatment records dated from November 2010 to the present from the VA Medical Center in Richmond, Virginia, and should associate them with the record.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  The Veteran should be afforded an updated VA examination(s) within the appropriate specialty to assess the current severity of his service-connected left foot disability as well as associated surgical scars, and to help assess the length of the Veteran's convalescence due to surgery on September 26, 2008.  The claims folder, along with a copy of this remand, must be made available to the examiner for review before the examination.  The VA examiner should respond to the following: 

a).  Based on the available evidence, to include post-surgical treatment reports and letters from VA treating podiatrists dated in April 2009 and September 2012, the examiner should provide an opinion as to the length of the Veteran's convalescence due to surgery on September 26, 2008.  

b).  The examiner should report all signs and symptoms necessary for rating the service-connected status post left foot crush injury under the rating criteria. 

c).  The examiner should report all signs and symptoms necessary to evaluate the Veteran's surgical scars, to include any residuals of post-surgical skin ulceration in the left foot, under the rating criteria.  The examiner should describe the size of all scars present and state whether there is pain, instability, or limitation of motion or function due to the scar(s).  It should also be noted whether the scars are deep, superficial, or painful. 

d).  The VA examiner should address the effects of the Veteran's service-connected left foot disability on his occupation and daily activities. 

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  The RO/AMC also should consider whether a separate evaluation is warranted for a status post left foot crush injury, based on the Veteran's scars.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and her representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


